EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the following registration statements of our report dated December 29, 2011, relating tothe consolidated financial statements of El Capitan Precious Metals, Inc. (the "Company"),from July 26, 2002 (inception of exploration stage) to September 30, 2011, which appears in the Company'sAnnual Report on Form 10-K for the period ended September30, 2011:(i) Form S-8Registration Statement No.333-177417, filed with the Securities and Exchange Commission on October 20, 2011, (ii) Form S-8 Registration StatementNo. 333-161486, filed on August 21, 2009, (iii) Form S-8Registration Statement No.333-146788, filed on October 18, 2007, (iv) Form S-8Registration Statement No.333-126697, filed on July 19, 2005, and (v) Form S-3 Registration Statement No. 333-175038, filed on June 21, 2011. /s/MaloneBailey, LLP www.malonebailey.com Houston, Texas December 29, 2011
